DETAILED ACTION
Claims 1-25 are canceled.
Claims 26-46 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 has been partially considered. The non-patent literature is missing with the submission of the IDS.  As such, NPL   documents were not considered as part of the IDS. It is recommended to submit missing IDS documents. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 35 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Claim 35 recites the limitation "geospatial index" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 is rejected by similar rationale of claim 35 above. 
Wherein claim 35 recites “digits. The system of claim 26 , wherein the at least one processor is configured to remove the at least one significant digit based on setting the at least one significant digit to a zero value” is not proper. Examiner believes this be a typographical error and is meant to be a separate subsequent claim. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because:
Step 1: Statutory Category – Yes 
The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (responsive, generate, generate, identify, and output) constitutes judicial exceptions in terms of “mental processes” and “mathematical concept” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes and mathematical concepts.   
The claim recites responsive to a first request to determine locations satisfying a query… . This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, but for the “by a processor” language, “responsive to a first request to determine… locations satisfying a query…” in the context of this claim encompasses the user manually determining a location on map or from a overlook of a town and determining a distance threshold (ex. a city block). Similarly, the limitation generate a geospatial index value for the location, would simply be adding some sort of label for that block, (ex “CB1”). The limitation of generate an identification boundary, as drafted with vague details, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or, as the limitation adds “execution of one or more functions to remove at least on least significant digit…” would be understood as least as mathematical relationships/algorithms, for mathematical concepts [see at least ¶ 38-40 and 44 of specification]. Further identify a location from a plurality of locations, would just be selecting buildings around a particular building of interest (on a map or from the overlook). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two evaluations – Practical Application – No
Claim 26 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows:
Claim 26 recites additional element of access a dataset compromising information indicative of a plurality of locations. 
Besides being interpreted as directed to a judicial exception in prong one, the claim limitation of “access a dataset” is understood as extra-solution activity of data collection. (i.e. where and what data is acquired). This amounts to insignificant application of the identified abstraction per MPEP 2106.05(g).  
Further, “output the identified  at least one location” is also directed to post-solution activity of outputting a resultant. This step is a form of insignificant extra-solution activity, see MPEP2106.05(g). Further the output does not add inventive concept to the identified abstraction because these identified abstract steps could be done without a computer (i.e. a person deciding on a particular location they see).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

2B Evaluation: Inventive Concept – No

Claims 26 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of accessing and outputting data is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor are anything other than possible generic, off the-shelf computer components, and mere collection or receipt of data and output of data is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
All claims dependent on claim 26 do not overcome the 101 rejection and are rejected as well.
Claim 36 is rejected by similar rationale of claim 26 above.
All claims dependent on claim 36 do not overcome the 101 rejection and are rejected as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10572465. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a system for optimizing processing of location-based requests, responsive to a first request to determine one or more locations satisfying a query for matches within a distance of a location, receive a given location for a point of interest and a distance threshold; generate a geospatial index for the location; generate, responsive to the first query request, an identification boundary based on the distance threshold, wherein generation of the identification boundary includes execution of one or more functions to remove at least one least significant digit from the geospatial index for the location; access a dataset comprising information indicative of a plurality of locations; identify at least one location from the plurality of locations that is within the distance threshold from the given location using the identification boundary; and output the identified at least one location in response to the query. 
Claim 36 is rejected by similar rationale of claim 26 above. 

Allowable Subject Matter
Claim 26-46 allowed pending overcoming current rejections of record. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 35 and 46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Pat. No. US8363961 (“Avidan”), taken alone or in combination, does not teach the claimed invention.

While it is understood for using hash prioritizing for efficient search processing, prior art does not teach a system that uses specific functions in specialized organizations based on locations and boundary criteria with thresholds to be combined with significant digit based geospatial index values being adjusted by functions for increasing data search process efficiency on storage systems. 
This is significant because the system provides search functions that reduces time and resources of data storage systems by utilizing current search information with geospatial index value criteria to increase efficiency of a search process.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836. The examiner can normally be reached 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662      

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662